DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 01/07/2022 (After-Final).  
3.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5-7, 14-16, 18-23 and 25-26 (renumbered 1-17) are allowed.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
5. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, Felicito Guiyab – Registration No. 66,820 on January 24, 2022.

6.	Please amend the claims, which were filed on 08/05/2021 as follows:

1. (Currently Amended) A server, comprising: one or more processors; and memory to maintain one or more software components comprising instructions that are executable by the one or more processors, the one or more software components comprising: 
a development engine configured to: 
provide access to development areas of the development engine via a developer interface; 
receive a request to access one of the development areas; 
provide first information of accessible data of an item in the accessed development area, the first information comprising information associated with one or more content blocks; 
receive second information comprising a selection of a content block from the first information of the accessible data of the item; 
provide third information of the accessible data of the item in response to receiving the selection of the second information, the third information comprising one or more facts, wherein the one or more facts include unique facts or non-unique facts; and 
receive fourth information in response to providing the third information, the fourth information comprising an indication of one or more eligibility rule modification to be applied in relation to the content block; 
modify the accessible data of the area in accordance with the fourth information; and 
, wherein the rules engine dynamically configure a presentation style of the customizable data via one or more cards based upon the one or more facts and a use of machine learning algorithms.

2. (Original) The server of claim 1, wherein the development areas include categorized content management made selectively accessible to a developer for one of creation or modification of a user experience via one or more evaluated card definitions that describe data and functionality of corresponding one or more cards configured to be surfaced for display in accordance with one or more rules enforced by the rules engine.

3. (Currently Amended) The server of claim 2, wherein the one or more cards result from evaluation of the card definitions, respectively, in accordance with the one or more facts.

Claim 4 (Cancelled).

5. (Original) The server of claim 2, wherein the first information includes accessible data of items in one or more content blocks.

6. (Original) The server of claim 2, wherein the first information includes data of items in one or more containers.

7. (Original) The server of claim 1, wherein the modified accessible data includes a rule enforceable by the rules engine. 

Claims 8-13 (Cancelled).

14. (Currently Amended) A computer-implemented method, comprising: 
providing access to development areas of a development engine via a developer interface;
receiving a request to access one of the development areas; 
providing first information of accessible data of an item in the accessed development area, the first information comprising information associated with one [[ore]] or more content blocks; 
receiving second information comprising a selection of a content block from the first information of the accessible data of the item; 
providing third information of the accessible data of the item in response to receiving the selection of the second information, the third information comprising one or more facts, wherein the one or more facts include unique facts or non-unique facts; and 
receiving fourth information in response to providing the third information, the fourth information comprising an indication of one or more eligibility rule modification to be applied in relation to the content block;

outputting the modified accessible data to a rules engine, wherein the modified accessible data is used by the rules engine to surface customizable data to at least one user device, wherein the rules engine dynamically configure a presentation style of the customizable data via one or more cards based upon the one or more facts and a use of machine learning algorithms.

15. (Original) The method of claim 14, wherein the development areas include categorized content management made selectively accessible to a developer for one of creation or modification of a user experience via one or more evaluated card definitions that describe data and functionality of corresponding one or more cards configured to be surfaced for display in accordance with one or more rules enforced by the rules engine.

16. (Currently Amended) The method of claim 15, wherein the one or more cards result from evaluation of the card definitions, respectively, in accordance with the one or more facts.

Claim 17 (Cancelled).

18. (Original) The method of claim 15, wherein the first information includes accessible data of items in one or more content blocks.

19. (Original) The method of claim 15, wherein the first information includes accessible data of items in one or more containers.

20. (Original) The method of claim 14, wherein the modified accessible data includes a rule enforceable by the rules engine.

21. (Currently Amended) One or more non-transitory computer-readable media having instructions stored thereon that, if executed by one or more processors, cause the one or more processors to perform operations comprising: 
providing access to development areas of a development engine via a developer interface;
receiving a request to access one of the development areas;
providing first information of accessible data of an item in the accessed development area, the first information comprising information associated with one ore more content blocks;
receiving second information comprising a selection of a content block from the first information of the accessible data of the item;
providing third information of the accessible data of the item in response to receiving the selection of the second information, the third information comprising one or more facts, wherein the one or more facts include unique facts or non-unique facts; and 
receiving fourth information in response to providing the third information, the fourth information comprising an indication of one or more eligibility rule modification to be applied to the content block;
modifying the accessible data of the item in accordance with the fourth information; and
outputting the modified accessible data to a rules engine, wherein the modified accessible data is used by the rules engine to surface customizable data to at least one user device, wherein the rules engine dynamically configure a presentation style of the customizable data via one or more cards based upon the one or more facts and a use of machine learning algorithms.


22. (Previously Presented) The one or more non-transitory computer-readable media of claim 21, wherein the development areas include categorized content management made selectively accessible to a developer for one of creation or modification of a user experience via one or more evaluated card definitions that describe data and functionality of corresponding one or more cards configured to be surfaced for display in accordance with one or more rules enforced by the rules engine.

23. (Currently Amended) The one or more non-transitory computer-readable media of claim 22, wherein the one or more cards result from evaluation of the card definitions, respectively, in accordance with the one or more facts.

Claim 24 (Cancelled).

25. (Previously Presented) The one or more non-transitory computer-readable media of claim 22, wherein the first information includes accessible data of items in one or more content blocks.

26. (Previously Presented) The one or more non-transitory computer-readable media of claim 22, wherein the first information includes accessible data of items in one or more containers.

Reason for Allowance
7. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
As presented by Applicant’s Representative, and more specifically, the prior art of record does not suggest: “provide third information of the accessible data of the item in response to receiving the selection of the second information, the third information comprising one or more facts, wherein the one or more facts include unique facts or non-unique facts; and one or more options for modifying the content block; receive fourth information in response to providing the third information, the fourth information comprising an indication of one or more eligibility rule modification to be applied in relation to the content block; modify the accessible data of the area in accordance with the fourth information; and output the modified accessible data to a rules engine, wherein the modified accessible data is used by the rules engine to surface customizable data to at least one user device, wherein the rules engine dynamically configure a presentation style of the customizable data via one or more cards based upon the one or more facts and a use of machine learning algorithms” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/24/2022.